DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2019, 7/28/2020 and 10/1/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US PGPub. 2018/0197442 in view of Wang et al. US PGPub. 2020/0184856.
 	Regarding claim 1, Song teaches a display panel (fig. 6a) [0022], comprising a plurality of pixel units (100, fig. 6a) [0065], wherein each of the pixel units (100) comprises a plurality of sub-pixels (110, fig. 6a) [0065] having at least three emitting colors (R, G, B, fig. 6a,  [0065]); and the sub-pixels (for instance 111/110, fig. 6a) with a same emitting color (Red, fig. 6a) are arranged along a predetermined stretching direction (top-down direction, fig. 6a) (Song et al., fig. 6a). 	But Song fails to teach wherein the display panel (fig. 6a) is a flexible display panel.  	However, Wang teaches a display panel (fig. 1) that is a flexible display panel (Wang et al., fig. 1, [0004]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of song with the teaching of Wang by making the display device of Song flexible as taught by Wang in order to take advantage of some of the properties of flexible displays such as the light weight and  	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US PGPub. 2018/0197442 in view of Wang et al. US PGPub. 2020/0184856 as applied to claim 7 above, and further in view of Park et al. US PGPub. 2017/0168342. 	Regarding claim 8, Song in view of Wang does not teach the flexible display panel according to claim 7, wherein the pixel limiting layer is made of a transparent organic material.  	However, Park teaches a display panel (fig. 8B) comprising a pixel limiting layer (260,270, fig. 8B) [0089] made of a transparent organic material (polydimethylsiloxane, [0089]) (Park et al., fig. 8B, [0089]). 	Polydimethylsiloxane is the same material the invention discloses as a transparent organic material (see [0039] of the publication of the instant application). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple material substitution of the pixel limiting layer of Song for the pixel limiting layer made of transparent organic material as taught by Park because a transparent organic material/polydimethylsiloxane is well known in the art and such substitution is art recognized equivalence for the same 
Regarding claim 9, Song in view of Wang and Park teaches the flexible display panel according to claim 8, wherein the organic material is a macromolecular organosilicon compound (polydimethylsiloxane, [0089]) (Park et al., fig. 8B, [0089]). 	Polydimethylsiloxane is the same material the invention discloses as a macromolecular organosilicon compound (see [0039] of the publication of the instant application). 	Regarding claim 10, Song in view of Wang and Park teaches the flexible display panel according to claim 8, wherein a material of the pixel limiting layer is polydimethylsiloxane (polydimethylsiloxane, [0089]) (Park et al., fig. 8B, [0089]).  	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US PGPub. 2018/0197442 in view of Wang et al. US PGPub. 2020/0184856 as applied to claim 2 above, and further in view of Xiao et al. US PGPub. 2020/0273924. 	Regarding claim 11, Song in view of Wang does not teach the flexible display panel according to claim 2, wherein six corners of the regular hexagon (fig. 6a) are rounded.  	However, Xiao teaches a display device (fig. 14) comprising pixel units (01-03, fig. 14) [0088] in the shape of a regular hexagon (fig. 14), wherein six corners of the regular hexagon (fig. 14) are rounded [0088] (Xiao et al., fig. 14, [0088]). 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US PGPub. 2018/0197442 in view of Zhang US PGPub. 2020/0058713 and Wang et al. US PGPub. 2020/0184856. 	Regarding claim 13, Song teaches a preparation method of a display panel (fig. 4b, [0063] and fig. 6a, [0022]), comprising: providing a substrate (190, fig. 4b) [0063]; and depositing a plurality of pixel units (110a of fig. 4b, 110a being a part of the pixel unit 100 of fig. 6a) [0065] on the substrate (190), each of the pixel units (100, fig. 6a)  	                                 Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a preparation method of a flexible display panel wherein “the plurality of the sub-pixels are evaporated simultaneously in a predetermined stretching direction comprises: evaporating the first sub-pixels simultaneously along a first predetermined stretching direction, evaporating the second sub-pixels simultaneously along a second predetermined stretching direction, and evaporating the third sub-pixels simultaneously along a third predetermined stretching direction; and the first predetermined stretching direction is perpendicular to the first opposite sides, the second predetermined stretching direction is perpendicular to the second opposite sides, and the third predetermined stretching direction is perpendicular to the third opposite sides” as recited in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892